 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WAYNE JOHNSON,                                No. 2:20-cv-0967 DB P
12                               Plaintiff,
13               v.                                         ORDER
14    AMY NELSON,
15                               Defendant.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. Plaintiff contends that defendant was deliberately indifferent to

19   his serious medical needs in violation of the Eighth Amendment. Presently before the court is

20   defendant’s motion for an extension of time. (ECF No. 20.)

21             Defendant requests a thirty-day extension of time to file a responsive pleading. Good

22   cause appearing the court will grant the motion.

23             Accordingly, IT IS HEREBY ORDERED that defendant shall file a response to the

24   complaint on or before June 23, 2021.

25   Dated: May 21, 2021
                                                                /s/DEBORAH BARNES
26                                                              UNITED STATES MAGISTRATE JUDGE
27
     DB:12
     DB:1/Orders/Prisoner/Civil.Rights/john0967.eot(d)
28
                                                            1
